Title: To George Washington from Thomas Gage, 10 May 1756
From: Gage, Thomas
To: Washington, George



Dear Colonel,
Schenectady [N.Y.] May 10th 1756.

I received your obliging Favor of The 14th of April, a few Days ago; & return you many Thanks for the good News you Sent me, of The Defeat of a Body of Indians, by one of your Partys; which tho’ no decisive Affair, nor attended with great Slaughter; may produce very good Effects, & I make no Doubt but it will give new Life & Courage to your People: The many Defeats we have had, & The Terrors communicated to The Troops, by the frightened Inhabitants; have all contributed to depress the Spirits of The Soldiery; any little advantage will raise Them, & shew Them they have not to deal with an Enemy that is invincible, & that a proper Conduct in those that lead Them, joined to their own good Behaviour & Courage will procure Victory.
It’s not at all Surprizing you should be disgusted at The Service, when a Command you was so justly entitled to, was given another; and your continuing to head The Virginia Troops after Such a Disappointment, is no small Instance of your Zeal for the Publick Service, for which you have been ever remarkable.
Affairs in this part of The World are at present at a Stand; Genl Shirley is at Albany, waiting The Arrival of Colonel Webb & The two Regts from Ireland, which are hourly expected at New York: It’s thought Colonel Webb, who it’s reported, is made a Major Genl in America, will bring over Instructions for The Operations of the Campain, & I hope to see The Kings Troops & Provincials & Indians, acting together; I expect little from their acting separately; notwithstanding The ridiculous Gasconades of The New Englanders, who I believe to be The greatest Boasters & worst Soldiers on The Continent; We have inlisted Soldiers from all the Provinces, & I never saw any in my Life So infamously bad, as those that come from New England. I hear they are very averse to such a Junction, fearing, I suppose, to have Witnesses to their Behaviour.

Lord Loudoun, & Major Genl Abercrombie, are also very soon expected; and it’s said for certain that there is a Scheme to raise a German Regiment in Pensylvania of four Battalions, each to contain one Thousand Men. There was certainly People in England, well enough acquainted with America, to inform Them that Such a Scheme was impractible: I know not indeed, whether they design falling upon some new Method to engage The Germans to inlist, but I am certain by The ordinary Methods of Inlistment, They will never be able to inlist one Battalion of Germans in a twelve Month. I don’t believe we could muster two Hundred Germans out of all The Forces now on Foot. Our Officers who recruited in Pensylvania, tell me they are the last People in The Province that are willing to turn Soldiers.
I wish you Joy of your new Governor, & that I may soon hear of your further Success against The Enemy; & dont doubt as soon as The Indians join you, but you will very soon clear The Frontiers & oblige The Enemy to defend their own habitations. All success attend your undertakings whatever they are & believe me Dear Colonel Your faithful & obedient Servt

Thos Gage


P.S. I should be obliged to you if you would desire Capt. Steuart to order The Soldier he had from us to return to his Regt with all Expedition.

